DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker US 2014/0294625 (embodiment shown in Figs. 6-2 and 6-2A).
Tucker (Figs. 6-2 and 6-2A) discloses, regarding claim 1, electric pump provided with a pump unit (see 6-212) configured to discharge working fluid by being rotationally driven by an electric motor 6-228/6-230 comprising: a transmission shaft (see hollow shaft which extends from 6-228 to 6-212 in Fig. 6-2) configured to transmit rotational driving force from the electric motor 6-228/6-230 to a rotating member 6-212 of the pump unit; a rotation-detection shaft 6-236 provided coaxially with the transmission shaft, the rotation-detection shaft 6-236 being configured to be rotated together with the rotating member 6-212; and a rotation detector unit 6-204 configured to detect rotation of the rotation-detection shaft 6-236, wherein the rotation-detection shaft 6-236 has: an engagement portion (see narrow portion of 6-236 within the hollow shaft) configured to engage with the rotating member 6-212 (via the hollow shaft); and a detection-target portion (see wide, T-shaped portion of 6-236) facing the rotation detector unit 6-204, and an outer diameter of the detection-target portion is set so as to be larger than an outer diameter of the engagement portion (clearly shown in Fig. 6-2).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swearingen 4,385,768.
Swearingen discloses, regarding claim 1, electric pump provided with a pump unit (see 10) configured to discharge working fluid by being rotationally driven by an electric motor 16 comprising: a transmission shaft 14c configured to transmit rotational driving force from the electric motor 16 to a rotating member 10 of the pump unit; a rotation-detection shaft (combination of elements 14a, 14b, and 14d) provided coaxially with the transmission shaft 14c, the rotation-detection shaft (14a, 14b, 14d) being configured to be rotated together with the rotating member 10; and a rotation detector unit 76 configured to detect rotation of the rotation-detection shaft (14a, 14b, 14d), wherein the rotation-detection shaft (14a, 14b, 14d) has: an engagement portion 14a configured to engage with the rotating member 10; and a detection-target portion 14b facing the rotation detector unit 76, and an outer diameter of the detection-target portion 14b is set so as to be larger than an outer diameter of the engagement portion 14a (clearly shown in Fig. 1); Re claim 2, wherein the pump unit has: a housing 12 configured to freely rotatably accommodate the rotating member 10; and a bearing 56 held in the housing 12, and the rotation-detection shaft (14a, 14b, 14d) is rotatably supported by the bearing 56 on a side of the detection-target portion 14b; Re claims 3-4, wherein the rotation-detection shaft further (14a, 14b, 14d) has an extended portion (see portion of 14b on right side of 64 in Fig. 1) extending towards an opposite side from the detection-target portion with respect to the engagement portion 14a, and the rotation-detection shaft is joined with the transmission shaft 14c at the extended portion.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Bachler, Kozaki, Amrath, and Suzuki references all disclose pumps with shaft rotation detection assemblies, but fail to teach the specific claimed shaft arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746